     Case: 1:18-cv-00272 Document #: 224 Filed: 03/08/19 Page 1 of 3 PageID #:5754



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CYRUSONE LLC,

         Plaintiff,

v.                                                     Case No. 1:18-cv-00272

THE CITY OF AURORA, ILLINOIS,                          Honorable Judge Jorge L. Alonso
SCIENTEL SOLUTIONS LLC,

        Defendants.                                    Magistrate Judge Sidney I. Schenkier


                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that on the 13th day of March 2019 at 9:30 a.m., or as soon
 thereafter as counsel may be heard, the undersigned will appear before the Honorable Jorge L.
 Alonso or any judge sitting in his stead, in the courtroom normally occupied by him in Room 1903
 of the Everett McKinley Dirksen Building, Chicago, Illinois and present CyrusOne LLC’s Motion
 to Request a Status Conference, a copy of which is attached hereto and served upon you.




     March 8, 2019                                By: s/ Robert E. Browne

                                                  William M. Droze (Pro Hac Vice)
                                                  Robert E. Browne, Jr. (Atty No. 6255678)
                                                  Kevin G. Desharnais (Atty No. 6211688)
                                                  TROUTMAN SANDERS LLP
                                                  One North Wacker Dr., Ste. 2905
                                                  Chicago, IL 60606
                                                  312.759.1920
                                                  773.877.3739 (Fax)
                                                  robert.browne@troutman.com
                                                  kevin.desharnais@troutman.com
                                                  william.droze@troutman.com

                                                   David S. Silverman
                                                   Ellen K. Emery
Case: 1:18-cv-00272 Document #: 224 Filed: 03/08/19 Page 2 of 3 PageID #:5755



                                        ANCEL, GLINK, DIAMOND, BUSH, DICIANNI
                                        & KRAFTHEFER, P.C.
                                        140 South Dearborn Street, Sixth Floor
                                        Chicago, Illinois 60603
                                        (312) 782-7606
                                        (312) 782-0943 (Fax)
                                        dsilverman@ancelglink.com
                                        eemery@ancelglink.com

                                        Attorneys for CyrusOne LLC
   Case: 1:18-cv-00272 Document #: 224 Filed: 03/08/19 Page 3 of 3 PageID #:5756



                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on March 8, 2019, the above and foregoing document

was served to all counsel of record via the Court’s CM/ECF electronic filing system.




 Dated: March 8, 2019

                                                By: s/ Robert E. Browne

                                                Robert E. Browne, Jr. (Atty No. 6255678)
                                                TROUTMAN SANDERS LLP
                                                One North Wacker Dr., Ste. 2905
                                                Chicago, IL 60606
                                                312.759.1920
                                                773.877.3739 (Fax)
                                                robert.browne@troutman.com




38130628
